      Case 2:20-cv-02679-GGG-KWR Document 4 Filed 10/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

PRINCESS DENNAR, M.D.                         *       CIVIL ACTION
                                              *
                                              *       NO. 2:20-cv-2679
VERSUS                                        *
                                              *       JUDGE GREG GERARD GUIDRY
THE ADMINISTRATORS OF THE                     *
TULANE EDUCATIONAL FUND                       *       MAGISTRATE JUDGE KAREN WELLS ROBY


     RULE 12(b)(6) MOTION TO DISMISS AND RULE 12(f) MOTION TO STRIKE

       Defendant, The Administrators of the Tulane Educational Fund (hereinafter “Defendant”

or “Tulane”), moves to dismiss certain claims asserted by Plaintiff Princess Dennar, M.D.

(“Plaintiff”) pursuant to Fed. R. of Civ. P. 12(b)(6). As further explained herein, Plaintiff failed

to adequately plead her state law claim of abuse of rights, her claims under the Louisiana

Employment Discrimination Law are not actionable because that statute does not apply to

Defendant, and any Title VII claims dependent on events that occurred in 2008 – 2009 are

prescribed. These claims must therefore be dismissed with prejudice from this proceeding.

Moreover, the paragraphs of Plaintiff’s Complaint containing allegations supporting the

dismissed claims must be stricken from the Complaint under Fed. R. Civ. P. 12(f) as immaterial

to Plaintiff’s remaining claims. As more comprehensively set out in the attached memorandum,

Tulane respectfully requests the Court grant an Order providing relief under Fed. R. Civ. P.

12(b)(6) and 12(f).




                                                  1
3908545-1
      Case 2:20-cv-02679-GGG-KWR Document 4 Filed 10/20/20 Page 2 of 2




                                   Respectfully Submitted:

                                   By: /s/ Julie D. Livaudais
                                       Julie D. Livaudais (La. Bar No. 1183), T.A.
                                       Walter F. Becker, Jr. (La. Bar No. 1685)
                                       Rosalie M. Haug (La. Bar No. 37720)
                                                -of-
                                       CHAFFE McCALL, L.L.P.
                                       1100 Poydras Street
                                       2300 Energy Centre
                                       New Orleans, LA 70163-2300
                                       Telephone: (504) 585-7000
                                       Facsimile: (504) 544-6054
                                       Email:     livaudais@chaffe.com
                                                  becker@chaffe.com
                                                  haug@chaffe.com


                                   Attorneys for Defendant, The Administrators of
                                   the Tulane Educational Fund




                                      2
3908545-1
